Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-21 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2 is compared to claim 1 in US Patent 10452442 in the following table:
Instant Application
Patent number 10452442
Claim 2. A method comprising: receiving, by a distributed resource manager of a computing system, a resource request for a workload, the resource request identifying a composite resource of the computing system,
wherein the composite resource is a resource of the computing system that is associated with at least one other resource of the computing system; and




















scheduling, by the distributed resource manager of the computing system, c based on an availability of the resource and each other resource associated with the resource.
Claim 1. A method for managing, using a distributed resource management system of a computing system, a plurality of
resources of the computing system, the plurality of resources including at least one composite resource, each composite
resource being a resource of the plurality of resources and associated with one or more other resources of the plurality of resources, the composite resource being represented by a composite class data structure including: 

a composite class


receiving, by the distributed resource management system, a resource request for a requested resource type;






determining, by the distributed resource management system, availability of the requested resource type;
and scheduling, by the distributed resource management system, a workload associated with the resource request

corresponds to the composite class identifier or the nested resource identifier;

wherein the resource request includes a request for shared usage of the composite resource class, and exclusive
usage of at least a portion of a resource class associated with the associated resource; and does not include any reference to the composite resource.


Claims 2-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10452442.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the patent, anticipates or otherwise renders obvious the limitations of 2-21, respectively of this instant application.  
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites ' c based’. The appears to be a typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2,3,4,7,9,12,13,14,15,18,19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Murray (US 2011/0231550 A1)

As per claim 2, Murray teaches A method comprising:
receiving, by a distributed resource manager of a computing system, a resource request for a workload (Murray [0125] At step 504, a resource request is received ... The characteristics of the request may include any characteristics suitable for use in identifying the request as being a request for which resource may be or will be required and/or identifying the type and quantity of resources being requested (e.g., a source of the request, a type of the request, at least one parameter of the request, and the like, as well as various combinations thereof).) , the resource request identifying a composite resource of the computing system, wherein the composite resource is a resource of the computing system that is associated with at least one other resource of the computing system; (Murray [0019] In one embodiment, the HRPs 
scheduling, by the distributed resource manager of the computing system, based on an availability of the resource and each other resource associated with the resource. (Murray [0134] At step 514, a determination is made as to whether the 

As per claim 3, Murray teaches the composite resource includes a class identifier for identifying a resource type of the resource. (Murray [0125] At step 504, a resource request is received.  The resource request is received from a borrower.  The resource request may be an explicit resource request (e.g., the request itself explicitly indicates a request for resources, which may or may not include an explicit indication of the type [class identifier] and/or quantity of resources being requested and [0127] It will be appreciated that explicit specification of the associated VRP within the resource request may be provided in any suitable manner (e.g., using a unique VRP identifier where such identifiers are unique across HRPs, using a resource type/HRP identifier and a VRP identifier where the VRP identifiers are unique only within their respective resource types/HRPs, and the like, as well as combinations thereof).)

As per claim 4, Murray teaches the class identifier identifies the resource type of the resource as one of:
a boolean resource,
a numeric resource (Murray [0125] The resource request may be an explicit resource request (e.g., the request itself explicitly indicates a request for resources,  which may or may not include an explicit indication of the type and/or quantity of resources being requested)
a string resource.

The examiner believes this is consistent with what is disclosed in the specification ([0046] A numeric resource can indicate, for example, a quantity or capacity of the resource.)

As per claim 7, Murray teaches the composite resource includes a class identifier for identifying a class of the resource, wherein the class of the resource identifies the resource as being a consumable resource or a non-consumable resource. (Murray [0016] For example, resources 110 may include resources of resource types 112 such as processor threads, memory, database connections, network connections, and the like [consumables]).

As per claim 9, Murray teaches wherein scheduling comprises:
scheduling the workload for execution using the composite resource based on a priority of the workload relative to priorities of each other scheduled workload. (Murray [0064] In one embodiment, RMI 120 may manage allocation of resources 110 to borrowers 130 based on one or more priorities associated with each of the borrowers 130 and [0065] In one embodiment, each borrower 130 has one or more 

As per claim 12, Murray teaches the resource request further identifying at least one of:
one or more additional resources, or
one or more additional composite resources. (Murray Fig 2 v1, v2, v3 are additional composite resources that have other resource being associated with them examples v4, v5 and v6)

As to claims 13 and 18, they are rejected based on the same reason as claim 2
As to claims 14 and 19, they are rejected based on the same reason as claim 3.
As to claims 15 and 20, they are rejected based on the same reason as claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5,6,16,17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Singh (US 2012/0054744 A1).

As per claim 5, Murray does not teach the class identifier identifies the resource type of resource as a second composite resource, wherein the second composite resource is a resource of the computing system that is different than the composite resource, and the second composite resource is associated with a third resource of the computing system.
However, Singh teaches the class identifier identifies the resource type of resource as a second composite resource, wherein the second composite resource is a resource of the computing system that is different than the composite resource, and the second composite resource is associated with a third resource of the computing system. (Singh [0058] In some embodiments, the computing device 100 [host (i.e.) first composite resource] may comprise a graphics processing unit [second composite resource class]   [0156] Typically each virtual machine may have access to one or more graphics processing units (GPUs) [second composite resource], therefore each virtual machine typically has  access to most aspects of the GPU(s).  In particular, in many cases each virtual machine has read/write access to memory used by the GPU(s) [identifier for the further resource associated with second resource (i.e. GPU)] to store rendered images and other graphics data.  Thus, one virtual machine may read the graphics generated by another virtual machine by reading from the GPU).

The concept of GPUs being composite resources is illustrated in Fig 5 of the current invention that shows GPU1 and GPU2 as being composite resources with core and memory. Paragraph 57 also describes the gpus as being composite resources.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Singh with the system of Murray to associate a second composite resource with the first composite resource. One having ordinary skill in the art would have been motivated to use Singh into the system of Murray for the purpose of providing additional resource for a virtual machine to use when processing requests (Singh paragraph 156).

As per claim 6, Murray teaches wherein the second composite resource is associated with a third composite resource for the workload, wherein the third composite resource is associated with at least one other resource of the computing system that are not associated with either the composite resource or the second composite resource. (Murray Fig 2 V7 is the fourth composite resource that has no direct association with V1 (second pool) or M (root composite))

As to claims 16 and 21, they are rejected based on the same reason as claim 5.
As to claim 17, it is rejected based on the same reason as claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Klein (US 2014/0082614 A1).

As per claim 8, Murray does not teach determining, by the distributed resource manager of the computing system, the availability of the resource and the at least one other resource associated with the resource by determining that the resource and the at least one other resource associated with the resource are not being used by another workload; and scheduling the workload for execution using the composite resource when the resource and the at least one other resource associated with the resource are determined to not be used by another workload.
However, Klein teaches determining, by the distributed resource manager of the computing system, the availability of the resource and the at least one other resource associated with the resource by determining that the resource and the at least one other resource associated with the resource are not being used by another workload; and scheduling the workload for execution using the composite resource when the resource and the at least one other resource associated with the resource are determined to not be used by another workload. (Klein [0016] identifying a target host computing device to provide computing resources to virtual machine instances based on an automatically determined operating profile. In some embodiments, particular physical host computing devices may be configured to provide target computing resources to multiple virtual machine instances concurrently. A predetermined amount of a computing resource may be reserved for use by a single virtual machine instance. When the operating profile for a virtual machine instance indicates that the virtual machine instance will not likely consume computing device 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Klein with the system of Murray to implement a shared usage of a composite resource and exclusive usage of a portion of an additional resource. One having ordinary skill in the art would have been motivated to use Klein into the system of Murray for the purpose of guaranteeing availability, to the virtual machine instance, reserved amounts of computing resources on the target computing device (Klein paragraph 3).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Chen (US 2016/0162308 A1).

As per claim 10, Murray does not teach before the receiving: obtaining resource information of the computing system; and generating the composite resource based on the resource information.
before the receiving:
obtaining resource information of the computing system; and generating the composite resource based on the resource information.(Chen [0054] In the case where multiple virtual machines of such type are deployed in the cloud computing environment, resource usage information obtained based on various system resources actually consumed by the respective virtual machines at runtime and the running feature information thereof can be used as the runtime resource usage information of the virtual machines; for example, averages of amounts of various resources consumed by the respective virtual machines at runtime can be used as the resource consumption information in the runtime resource usage information, and the running feature information determined from the running feature information of the respective virtual machines in any proper manner can be used as the running feature information in the runtime resource usage information).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Chen with the system of Murray to obtain additional resource information. One having ordinary skill in the art would have been motivated to use Chen into the system of Murray for the purpose of predicting resource requirements at the time when the virtual machine actually runs in future based on  resource usage patterns (Chen paragraph 07)

As per claim 11, Murray teaches generating the composite resource based on the resource information comprises assigning a class identifier to the resource and an additional identifier to each of the at least one other resource based on the resource information, the class identifier for identifying a resource type of the composite resource, and each respective additional identifier for identifying one of the at least one other resource associated with the resource. (Murray Fig 2 identifies Master Resource Pool (M) and Virtual Resource Pool (V1) both are class identifiers (Master vs Virtual). In terms of additional identifiers Fig 2 shows virtual pools (v1-v7) which serve as additional identifiers identifying resources)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7487239 – discloses a mechanism for representing and managing composite resource models.  When a resource monitor is deployed for a resource, the resource monitor scans for information that indicates that the resource under monitoring is part of a cluster, grid, or other composite configuration.  The resource monitor then determines whether monitoring information for the resource should be reported differently because of the composite configuration.  
US 20050198244 A1 – discloses a system directed to provisioning and managing computing services in a computing utility system.  It receives as an input an infrastructure independent description of a set of requirements on the new desired state of a computing service.  It uses a knowledge plane to represent the infrastructure.  The method generates a Concrete Model that describes a resource structure that refines the input and is implementable over the infrastructure.  It then generates and possibly 
US 20090089780 A1 – discloses a method for conveying hardware resources from a host (OS) executing on a computer system.  The method includes obtaining host hardware information by the host OS, wherein the host hardware information specifies a plurality of physical hardware components of the computer system, sending the host hardware information to a guest OS executing within the host OS, generating, by the guest OS, a resource request using the host hardware information, sending, by the guest OS, the resource request to the host OS, and in response to receiving the resource request, allocating, by the host OS, guest hardware resources, where the guest hardware resources include at least one of the physical hardware components in the resource request.
US 20160070597 A1 – discloses a system that may be configured to allow for the specification of parameters for a desired virtual machine.  The parameters may be provided in an arbitrary fashion (e.g., as opposed to the selection of pre-configured parameters).  The system may cause the virtual machine to be provisioned, as a zone, on a physical machine and/or on a logical domain ("LDOM") of a cloud system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196